Citation Nr: 1016280	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  98-03 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected residuals of a prostatectomy.

3.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected degenerative joint disease of the 
right knee status post meniscal tear.

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right peroneal nerve injury, 
hallucis longus.  

5.  Entitlement to a rating in excess of 10 percent for the 
service-connected right leg scar.

6.  Entitlement to service connection for kidney stones both 
on a direct basis and as secondary to the service-connected 
residuals of a prostatectomy.

7.  Entitlement to service connection for elevated 
triglyceride levels.

8.  Entitlement to an effective date earlier than February 
10, 1997 for the grant of a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active duty service from December 1957 to 
March 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from August 1997, August 1999, March 2000 
and June 2001 rating decisions of the RO.
The Veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in December 2001.  A transcript of the 
hearing is of record.

The RO assigned increased disability ratings, as the Veteran 
requested, for the service-connected PTSD, right leg scar and 
residuals of a prostatectomy.

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters 
continue before the Board.

The Board notes that the RO also assigned an increased rating 
to the service-connected right knee degenerative joint 
disease following its receipt of the Veteran's Notice of 
Disagreement.  This matter, as will become apparent 
hereinbelow, is not yet ready for Board review.

The Board issued a decision in December 2005 denying an 
increased rating for the service-connected PTSD.  The 
remaining claims were remanded.    

The Veteran subsequently appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  

In August 2006, the Court issued an order granting the Joint 
Motion for Partial Remand to vacate the decision as to the 
PTSD claim and remand the case back to the Board for actions 
in compliance with the Court's order.  

The issues of service connection for hypertension, claimed as 
secondary to service-connected PTSD, and entitlement to an 
effective date earlier than March 18, 1998 for the grant of 
service connection for right knee degenerative joint disease 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action. 

By August 1997 rating decision, the RO denied service 
connection for elevated triglycerides.  By March 2000 rating 
decision, the RO granted service connection for a right 
peroneal nerve injury, hallucis longus to which it assigned a 
10 percent evaluation and for right knee degenerative joint 
disease to which it assigned a 10 percent evaluation.  That 
rating decision also granted TDIU benefits.  The Veteran 
filed Notices of Disagreement with these determinations.

The Board notes that an increased rating was subsequently 
granted for the service-connected right knee disability and 
an earlier effective date was assigned to the grant of TDIU 
benefits.

Nonetheless, as a Statement of the Case has not yet been 
issued on the foregoing matters, additional action by the RO 
is required as set forth below in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).

These matters, as well as the issues of service connection 
for kidney stones and ratings in excess of 10 percent for the 
service-connected right knee scar and in excess of 20 percent 
for the residuals of a prostatectomy, are discussed 
hereinbelow are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue decided herein decided has been 
accomplished.  

2.  The service-connected PTSD is shown to be manifested by 
nightmares, flashbacks, irritability and hypervigilance; 
there is no evidence of gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 70 percent for the service-connected PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130 including 
Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  The Board's analysis has been undertaken 
with that obligation in mind.  

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit and the Court have 
held that once the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice nor is there prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

As a final matter, the Board notes that the Veteran was not 
provided notification pursuant to the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

Finally, the August 2006 Joint Motion for Partial Remand did 
not identify any deficiency as to VA's duty to notify.  The 
Board is confident that if the parties had identified any 
VCAA problems, such would have surfaced in the August 2006 
Joint Motion for Partial Remand so that any deficiencies 
could be corrected.  See Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) (noting 
that "[a]dvancing different arguments at successive stages 
of the appellate process does not serve the interests of the 
parties or the Court").

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the Veteran's statements and 
testimony, and VA examination reports dated in June 1999, 
July 2001 and October 2008.  The Veteran does not contend, 
and the file does not show, that the examinations were 
inadequate for rating purposes, or that his symptoms have 
become worse since his most recent examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  
 
In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

II.  Increased Initial Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder. 
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. Id. at 126-127.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 70 percent disability rating for PTSD is warranted when the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating for PTSD is warranted when 
the veteran exhibits total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 
See 38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed, avoids friends, 
neglects family, and is unable to work).  

The terms "mild," "moderate," "moderately severe," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  
38 C.F.R § 4.6.   
 
As noted, the Veteran's service-connected PTSD is currently 
rated 70 percent disabling.  The Board has reviewed the 
evidence in order to determine whether the criteria for the 
assignment of a 100 percent disability rating have been met 
or approximated.  

The Board initially acknowledges the Veteran's receipt of a 
TDIU due to his service-connected PTSD, which certainly 
indicates severe occupational impairment.  However, as 
described below, none of the criteria for assignment of a 100 
percent rating have been met in the instant case.


There is no evidence of gross impairment to thought processes 
and communication.  The June 1999 VA PTSD examiner indicated 
that the Veteran's thought processes were absent for any kind 
of delusional materials or other bizarre thought content, and 
his speech was at the normal rate and volume and goal-
directed.  W.J.T., M.D., indicated in an August 1999 report 
that the Veteran was somewhat verbally over productive, but 
his speech was of a normal rate and rhythm and there was no 
indication of a thought disorder.  

The July 2001 VA examiner indicated the Veteran's speech was 
somewhat pressured but otherwise relevant, coherent and 
productive and his thought processes were rational, coherent 
and goal-directed.  Finally, the October 2008 VA examiner 
noted that the Veteran's speech was somewhat underproductive 
and lacking in spontaneity but was otherwise relevant and 
coherent, and his thought processes were rational and goal-
directed.  

The record further demonstrates that the Veteran's thought 
and communication skills are of a level that allows him to 
care for himself and assist with the care of his adopted 
teenage granddaughter.  In an August 2001 letter, Dr. W.J.T. 
indicated that the Veteran kept himself busy with home repair 
projects.  His record is replete with VAMC outpatient 
treatment records for other physical ailments where he 
clearly and cogently informs his health care providers of his 
problems.  Based on this evidence, the Board finds there is 
no indication of gross impairment to thought processes and/or 
communication in the record.  

There is also no evidence of persistent delusions or 
hallucinations or grossly inappropriate behavior.  As noted 
above, the June 1999 VA PTSD examiner indicated that the 
Veteran's thought processes were absent for any kind of 
delusional materials.  Dr. W.J.T. indicated in August 1999 
that the Veteran evidenced no hallucinations or delusions.  
Additionally, the July 2001 and October 2008 VA examiners 
found "no evidence of hallucinations or delusions."  

Nor is there a persistent danger of the Veteran hurting 
himself or others or disorientation to time or place.  At the 
time of the June 1999 VA examination, the Veteran reported 
suicidal thoughts, but he did not indicate any plan or 
intent.  During the July 2001 VA examiner the Veteran 
specifically denied suicidal or homicidal plans or ideations, 
and the October 2008 VA examiner noted that the Veteran was 
not suicidal or homicidal.  Accordingly, despite occasional 
thoughts of suicide which appear to have resolved, there is 
absolutely no evidence that the Veteran is in persistent 
danger of hurting himself or others. 

As for other possible evidence of gross impairment of thought 
processes or any other symptomatology indicative of total 
impairment due to PTSD, the Veteran was described as well-
behaved during the June 1999 VA examination and Dr. W.J.T. 
noted in August 1999 that the Veteran was alert and oriented 
with no indication of a gross memory deficit.  

The June 1999 VA social survey noted the Veteran was 
pleasant, cooperative and a good informant.  The July 2001 VA 
examiner noted the Veteran was cooperative to the examination 
and answered all questions appropriately, and the October 
2008 VA examiner noted that the Veteran's appearance, 
attitude and behaviors were generally within normal limits 
and that he was cooperative.  Memory loss for names of close 
relatives, the Veteran's own name and the like is not noted 
in the record, and the August 1999 report from Dr. W.J.T. 
specifically indicated that the Veteran was able to perform 
activities of daily living.  The records indicate the Veteran 
was groomed and appropriately dressed.  

The Veteran's GAF scores have ranged from 40-50, which is 
indicative of serious symptoms with major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed, avoids friends, 
neglects family, and is unable to work).  Although a GAF 
score alone is not a basis for assigning a disability rating, 
these scores appear to be congruent with the other evidence 
of record and the current 70 percent rating assigned, but 
does not indicate that a level of pathology consistent with 
the assignment of a 100 percent rating exists.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that associated with the currently 
assigned 70 percent evaluation.  An increased schedular 
rating is therefore denied.  

The Board's findings above are based on a schedular 
evaluation.  The Board has also considered whether 
extraschedular evaluation is appropriate in this case.  
The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 
38 C.F.R. § 3.321(a), (b) (2009).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  The record reflects that the 
Veteran is in receipt of TDIU.  

In essence, the Veteran is already compensated for his 
unemployability due to PTSD.  There is no evidence that the 
Veteran is occupationally impaired because of his service-
connected PTSD beyond the level contemplated in the assigned 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is a 
recognition that industrial capabilities are impaired).

Therefore, the Board is not required to remand the Veteran's 
increased rating claim for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, the Board acknowledges the Court's recent holding 
that a request for a TDIU is not a separate claim for 
benefits but, rather is part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
However, as the Veteran is currently in receipt of a TDIU, 
the matter of the Veteran's entitlement to a TDIU need not be 
addressed at this time.  


ORDER

An initial rating in excess of 70 percent for the service-
connected PTSD is denied.  


REMAND

The Board's review of the claims file shows that further RO 
action is required as to the remaining issues on appeal.  

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Id.  
Because the RO did not comply with the directives of the 
Board's prior remand in this appeal, another remand is 
warranted.  

As indicated in the Introduction, timely notices of 
disagreement were filed with respect to the claims of 
entitlement to service connection for elevated triglyceride 
levels, an increased rating for a service-connected right 
peroneal nerve disability, an increased rating for right knee 
degenerative joint disease, and an effective date earlier 
than February 10, 1997 for the grant of TDIU benefits, but 
the RO failed to issue statements of the case regarding these 
matters.

The Board, in its December 2005 remand, instructed the RO to 
complete a statement of the case with respect to these 
claims.  See Manlincon, 12 Vet. App. at 240- 41.

The Board also instructed the RO to schedule VA medical 
examinations to evaluate the severity of the Veteran's 
service-connected residuals of a prostatectomy and right knee 
scar and for an opinion regarding the etiology and 
approximately date of onset of kidney stones as directed 
hereinbelow.
None of the requested development in the December 2005 
remand appears to have been completed.  Accordingly, an 
additional remand to provide the Veteran with a statement of 
the case and VA examinations is needed.  See Stegall, supra.  

Thus, these matters are remanded to the RO for the following 
action:

1.  The RO should issue a Statement of 
the Case concerning the issues of 
service connection for elevated 
triglyceride levels, an increased rating 
for a service-connected right peroneal 
nerve disability, an increased rating 
for right knee degenerative joint 
disease, and an effective date earlier 
than February 10, 1997 for the grant of 
TDIU benefits.  The Veteran is advised 
that a timely Substantive Appeal will be 
necessary to perfect the appeal as to 
this disability to the Board.  38 C.F.R. 
§ 20.302(b).  Only if the appeal is 
timely perfected, is further action to 
be undertaken with respect to these 
issues.  

2.  The RO should then schedule a VA 
genitourinary examination to determine 
the nature and likely etiology of the 
claimed kidney stones.  The examiner 
should elicit from the Veteran and 
record a complete clinical history.  
Based on his/her review of the case, the 
examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's kidney stones originated in 
service or within one year of 
separation.  The examiner should also 
comment on the relationship, if any, 
between the Veteran's kidney stones and 
his service-connected residuals of a 
prostatectomy.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.

3.  The RO should then schedule a VA 
genitourinary examination to determine 
the current nature and severity of the 
service-connected residuals of a 
prostatectomy.  All symptoms and 
manifestations must be reported in 
detail to include frequency of urination 
that is due to the service-connected 
residuals of a prostatectomy as opposed 
to urinary frequency resulting from 
kidney stones.  The need to wear 
absorbent materials must be assessed.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.

4.  The RO should schedule a VA 
examination to determine the current 
nature and severity of the service-
connected right leg scar.  All symptoms 
and manifestations must be reported in 
detail.  The claims file and a copy of 
this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the claims (that is, 
readjudicate all issues not remanded 
under Manlincon), in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO must furnish to the Veteran and 
his representative a Supplemental 
Statement of the Case and afford them 
the appropriate opportunity for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


